Citation Nr: 1119718	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-25 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a hysterectomy with left ovary removal.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1960 and from February 1960 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 hearing that was held at the RO.  The Veteran also testified before a decision review officer (DRO) at the RO in October 2007.


FINDINGS OF FACT

1.  The Veteran's uterus and one ovary were removed in service.  The Veteran did not undergo complete removal of both ovaries.

2.  The Veteran is presently service connected for hysterectomy with left ovary removal, rated 30 percent disabling; left ear injury, rated 30 percent disabling; rheumatoid arthritis, rated 20 percent disabling; hypertensive vascular disease, rated 10 percent disabling; and lumbosacral strain with degenerative arthritis, rated 10 percent disabling.  The Veteran's combined disability rating is 70 percent. 

3.  The Veteran does not meet the schedular requirements for TDIU.

4.  The Veteran was not shown to be unable to work solely due to her service connected disabilities.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for hysterectomy with left ovary removal were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.116, Diagnostic Codes 7617, 7618 (2010).

2.  The criteria for entitlement to TDIU were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

During the pendency of the Veteran's claim for a higher rating for her hysterectomy with left ovary removal, the United States Court of Appeals for Veterans Claims (Court) decided Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.  

The Veteran was sent a VCAA letter with respect to her claim for an increased rating for her hysterectomy with left ovary removal in September 2005.  That letter provided information about VA's duty to assist the Veteran as well as explained what the evidence needed to show in increased rating claims.  The Veteran was sent a letter that explained how VA assigns ratings and effective dates for service connected disabilities in March 2006.  The Veteran was  sent a VCAA letter with respect to her claim for TDIU in October 2006, prior to the initial rating decision that addressed that issue.  The letter explained the parameters of VA's duty to assist the Veteran as well as what the evidence needed to show in order to establish entitlement to TDIU.   

In addition to VA's duty to provide the Veteran with certain information, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records,  VA treatment records, private records, insurance records, and transcripts of the Veteran's testimony at the October 2007 and July 2010 hearings.  The Veteran was afforded 2 VA examinations with respect to her claim for TDIU and those examinations adequately documented the impairments that were caused by the Veteran's service connected disabilities.  The Board also obtained an expert medical opinion addressing the nature of the Veteran's hysterectomy with left ovary removal.  The Veteran was given an opportunity to submit additional evidence after this opinion was received, but she did not do so. 

II. Increased Rating

The Veteran contends that the symptoms of her hysterectomy with left ovary removal are  more serious than is contemplated by the currently assigned 30 percent rating.  Specifically, she claimed that her right ovary was also removed.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Removal of the uterus is rated 100 percent disabling for 3 months after removal and 30 percent disabling thereafter.  Removal of the uterus and both ovaries is rated 100 percent disabling for 3 months after removal and 50 percent disabling thereafter.  38 C.F.R. § 4.116, diagnostic codes 7817, 7818.

Here, the Veteran contends that she lost both ovaries as a result of in-service surgical procedures.  Alternatively, she contends that the in service surgical procedures cut off the blood supply to her right ovary which caused it to disappear.

An operative report indicates that the Veteran had a left salpingo-oopherectomy in August 1966 as a result of a suspected pelvic abscess.  The operative diagnosis was a left tubal ovarian abscess and chronic bilateral pio-salpinx.  A vaginal examination, exploratory laparotomy, and left salpingo-oopherectomy were performed.

At that time, a pelvic examination showed that the uterus was normal in size, anterior in position and relatively mobile.  The right adnexa felt essentially normal.  The left adnexa was noted to involve an 8 cm irregular firm mass which could not be clearly distinguished as either tube or ovary.  It was presumed that this was probably both tube and ovary. When the peritoneum was opened in the midline and the pelvic viscera inspected, the uterus was as expected.  The left tube and ovary were noted to involve a large tubo-ovarian abscess of approximately 8 centimeters which was under considerable tension because of the content.  The tube was very markedly clubbed, sorted, and bound down with ovarian mass.  The right tube and ovary were also noted to be deformed and bound down into the cul-de-sac.  Blunt dissection was used to free up the right tube and ovary.  Upon inspection of the abdominal cavity it was felt that the optimal treatment of the patient would be a total abdominal hysterectomy with bilateral salpingo-oopherectomy.  However, because the Veteran wanted to have children in the future, it was elected to leave the right adnexal tissue and the uterus in situ although the left ovary and tube were removed.  However, due to the gross clubbed appearance of the remaining right tube it was very seriously doubted that the Veteran had any great potential to become pregnant, but because of her psychological situation it was felt best to treat her conservatively at that time. 

The left tube and ovary were forwarded to a laboratory for analysis. The gross and microscopic diagnosis was chronic tubo-ovarian abscess (left).

An August 1966 hospital summary also noted the procedures performed on the Veteran as being an exploratory laparotomy, lysis of adhesions, and left salpingo-oopherectomy. 

The Veteran had a second abdominal surgery in September 1971.  At that time the preoperative diagnoses were a right ovarian cyst with torsion and a left ovarian cyst.  The operative diagnosis was right hydrosalpinx with torsion and left retention cyst of peritoneum. An exploratory laparotomy, total abdominal hysterectomy, right salpingectomy, and appendectomy were performed.

At that time, the right tube was found to be grossly distended and twisted and very dark in appearance and it was adhered to the posterior portion of the uterus and extended down to the left side.  There was a large left retention cyst in the left adnexal with some attached omentum.  The patient was noted to have had a previous left salpingo-oopherectomy in 1966.  By a combination of sharp and blunt dissection the hydrosalpinx was removed and the right ovary appeared in good condition.  The uterus was also removed.  The retention cyst of the left side was opened and its wall excised.  There is no mention of the removal of the right ovary. 

The uterus, right tube, and appendix were forwarded to the laboratory for analysis. The specimen was described as a uterus with an attached right fallopian tube and, in a second container, an appendix.  The diagnoses were uterus and cervix, no abnormalities; endometrium, secretory; myometrium, no abnormalities; right and left fallopian tube, hydrosalpinx; appendix, no abnormalities.

An October 1971 treatment record indicated that the Veteran was status post total abdominal hysterectomy after removal of twisted hydrosalpine and left ooph.  It indicated that the Veteran has a previous right oopherectomy 2 years prior.  The basis for the statement that the Veteran had a prior right oopherectomy is unclear, as operative reports show only 2 abdominal surgeries, the 1966 removal of the left ovary and tube and the 1971 removal of the uterus and right tube.

A cytology exam report from November 1973 indicated that all egnexia are absent.

A treatment record from December 1978 indicated that the Veteran had a cyst on her right ovary.  A January 1979 treatment record indicated that the Veteran had a right ovarian cyst that caused right lower quadrant pain.  The note indicated that the cyst had resolved.

On the Veteran's separation examination indicated that her reproductive system was normal with a total abdominal hysterectomy and a normal pap.  

A November 1982 form reflects that the Veteran was status post (s/p) a left oopherectomy in 1966 secondary to a ruptured ovarian cyst and s/p an abdominal hysterectomy in 1971. 

The Veteran had a VA gynecological evaluation in December 1994, at which time the history of a total abdominal hysterectomy with a prior left ovary removal secondary to a ruptured ovarian cyst was noted. 

In February 2003 the Veteran submitted a statement in which she alleged that her uterus and both ovaries were removed.  She contended that her remaining ovary was removed during the 1971 surgery along with her uterus and appendix. In subsequent statements, the Veteran continued to insist that both of her ovaries were removed during her service.  

In December 2004 the Veteran had a VA gynecological examination.  The Veteran reported that she had a right oopherectomy due to an ovarian cyst rupture in 1966.  The Veteran then in October 1971 had a total abdominal hysterectomy with removal of a twisted hydrosalpinx of the left ovary necessitating a left oopherectomy.  The examiner assessed that the Veteran had no uterus or ovaries as a result of the in-service surgical procedures.  However, the findings of the examiner were in direct contradiction to the surgical reports, which showed a left salpingo-oopherectomy in 1966 and the removal of the uterus, appendix, and right tube in 1971 with the right ovary being left in place. 

A radiology report from January 2005 showed that the Veteran had no uterus or ovaries.  A real time transvesical ultrasound showed that the uterus and ovaries were absent, consistent with the history of a hysterectomy and bilateral oopherectomy.  The impression was s/p hysterectomy and bilateral oopherectomy with no pelvic mass seen.

A September 2005 general medical examination indicated that the Veteran had a right ovary removal in 1967 and a left ovary removal and hysterectomy in 1970.

In October 2007 the Veteran testified at a DRO hearing.  She testified that she believed that her left ovary was removed in the 1966 surgery and that her right ovary was removed in the 1971 surgery.  She testified that the finding of a right ovarian cysts in service was a misdiagnosis and that she actually had a kidney stone at that time. 

In 2010 the Veteran saw her primary care doctor to try to obtain confirmation that both of her ovaries were removed in service.  The Veteran was advised that there was no history of her right ovary having been removed at the above 2 surgeries.  The physician noted that the ovary may have been reabsorbed by the body due to poor blood supply since the 2005 sonogram did not show an ovary or it might have been missed by the technician.

At her hearing in July 2010 the Veteran testified she had pain in her right side in 1966 and that she thought her right ovary was removed at that time,  and that as far as she knew her left ovary was removed in 1971.  She denied having more than 2 abdominal surgeries.  She testified that she worked for the physicians who performed the 1966 surgery while she was in service and that they were poor record keepers.  She believed that the physicians removed her right ovary but never recorded it.  The Veteran also testified that her VA physician told her that if the left ovary was left in place it would have reabsorbed due to poor blood supply.  

The Board obtained an expert opinion from an gynecologist as to the likely reason for the lack of an ovary as shown on the 2005 ultrasound.  In A February  15, 2011 opinion, the physician noted that in his professional opinion it was not likely that the disappearance of the right ovary in ultrasound from 2005 would be because it was removed during surgery and removal was not documented in the record or that the blood supply was not adequate so that the ovary died off and was reabsorbed by the body.  The right ovary would not be expected to be seen because post-menopausal ovarian tissue shrinks and ovarian follicular cysts disappear.  Ovarian follicular cysts characterize normal ovarian tissue and make it possible to find the functional pre-menopausal ovary by ultrasound.  Ultrasound demonstrates cysts reliably but cannot identify many soft tissue structures in the pelvis that do not contain cysts or are not unusually dense, it would typically be impossible to identify atrophic ovarian tissue by ultrasound in a post-menopausal patient because of the absence of the typical cluster of follicular cysts that characterize functional ovarian tissue.  The atrophic post menopausal ovary blends into the adjacent pelvic soft tissue in the ultrasound examination because of a similar tissue density.  

The expert physician opined that the reason the right ovary did not show up on ultrasound was due to the patient being 63 years old and around 10 years post menopausal at that time.  After menopause the ovaries shrink in size dramatically and follicular cysts which characterize normal ovarian tissue disappear.  It would typically be impossible to identify atrophic ovarian tissue by ultrasound in a post-menopausal patient.  The inability to identify a right ovary in 2005 does not mean that the right ovary was surgically removed at some time in the past and/or that the ovary had died off as a result of not enough blood and reabsorbed by the body.  The examiner was not aware that it ever happens that the blood supply to the ovary is cut off and the ovary absorbs.  The inability to identify the right ovary on ultrasound simply reflects the typical inability of ultrasound to detect post menopausal ovarian tissue.

The evidence does not show that it is at least as likely as not that both of the Veteran's ovaries were removed so as to entitle the Veteran to a higher rating.  The Board finds that the best evidence of what occurred during the 1966 and 1971 surgeries are the operative reports that were prepared contemporaneously with the surgeries.  These reports show that the left ovary and tube were removed in 1966 and that the uterus, right tube, and appendix were removed in 1971.  According to the operative reports, the right ovary was never removed.  Moreover, the 1966 and 1971 operative reports are consistent with the pathology reports concerning the organs that were removed, which showed a left ovary and tube in 1966 and a uterus with the right fallopian tube attached and an appendix in 1971. 

While the Veteran believes that her right ovary was removed in 1966 because she experienced pains on her right side prior to the surgery, the surgical report unequivocally shows that it was the left ovary that was removed, not the right.  While the Veteran contends that the surgeons were generally poor record keepers, it is not credible that they would have mistaken which ovary was removed throughout an entire operative report, especially as the operative report made reference to the condition of the right ovary and specifically mentioned that it was left in place.  Moreover, the 1971 surgical report also noted the presence of the right ovary and fallopian tube, further proving that the right ovary was not, in fact, removed in 1966 as it was still present in 1971.  Moreover, while the right fallopian tube was removed in the 1971 surgery, the right ovary was left in place as indicated in the operative report.  When the Veteran's uterus and attached right fallopian tube were sent to the laboratory for analysis, no right ovary was received by the lab.  This is consistent with the operative report which indicated removal only of the right tube, not the right ovary. Moreover, while some treatment notes and VA examination reports indicate that a right oopherectomy was performed in 1966 and a left oopherectomy and total abdominal hysterectomy was performed in 1971, these findings are explicitly contradicted by the contemporaneously prepared operative reports.   

Moreover, the evidence does not support the contention that the right ovary was absorbed by the body due to poor blood supply after the Veteran's surgeries.  While her primary care physician identified this as a possibility the expert gynecologist who prepared the February 15, 2011 expert report noted that he was unaware that this ever happens.  Rather, he determined that the most likely explanation for the inability of the right ovary to be visualized on ultrasound was the inability of ultrasounds to show post-menopausal ovarian tissue.  Given his specialized expertise in the field of gynecology and familiarity with the limitations of ultrasound, the Board finds his opinion more probative than that of the primary care physician who noted reabsorbtion to be a possibility.  Notably, the primary care physician also indicated that the right ovary might not have been visualized due to technician error rather than true absence. 

Thus, the evidence does not support a schedular rating above 30 percent for the removal of the uterus and one ovary.

The Board also finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's situation of the removal of her uterus and one ovary is specifically contemplated by the 30 percent rating.  Moreover, the removal of these organs was not shown to cause unusual symptoms for the Veteran, but rather she was asymptomatic.  It is noted that the Veteran is menopausal and the symptoms such as fatigue and hot flashes that she experiences could be related to the aging process and menopause rather than the removal of her uterus and one ovary many decades earlier.  Even if these symptoms were due to Veteran's hysterectomy and left oopherectomy, they are not so severe as to render the schedular rating inadequate.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, a higher rating for a hysterectomy with left ovary removal is denied.

TDIU

The Veteran contends that she is unable to work due to her service connected disabilities.   She is trained as a licensed vocational nurse (LVN) but she has not worked since she retired from the service. 

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total if the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, provided that if there is only one such disability, that disability is at least 60 percent disabling, and if there are two or more disabilities, at least one disability is a minimum of 40 percent disabling and there is sufficient additional disability to bring the combined rating to at least 70 percent.  38 C.F.R. § 4.16(a).

The Veteran is presently service connected for hysterectomy with left ovary removal, rated 30 percent disabling; left ear injury, rated 30 percent disabling; rheumatoid arthritis, rated 20 percent disabling; hypertensive vascular disease, rated 10 percent disabling; and lumbosacral strain with degenerative arthritis, rated 10 percent disabling.  The Veteran's combined disability rating is 70 percent.

While the Veteran has a combined disability rating of 70 percent, she does not meet the schedular criteria for TDIU because she does not have 1 disability that is at least 40 percent disabling. 

The Board acknowledges that it is VA's policy that all Veterans who are unable to follow a substantially gainful employment by reason of service connected disabilities shall be rated totally disabled.  Therefore, referral to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. 4.16(b).

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Furthermore, "[m]arginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16(a).

The Veteran was examined with regard to her TDIU claim in September 2005.  At that time she again reported that she had a hysterectomy and both ovaries removed.  However, she denied any symptoms other than occasional hot flashes.  

With regard to her service-connected left ear disability, the Veteran reported that she was hit by her husband while on active duty and sustained a cauliflower type ear.  She had surgical repair of the ear.  In the early 1990s she was struck by a woman on the street which disrupted her surgical repair and caused a huge hematoma above her left ear.  A scar is present and her ear was repaired using cartilage from her 12th rib on the right side.  She was asymptomatic.  

The Veteran had stiffness in her hands from rheumatoid arthritis.  The areas that bother her are the metacarpophalangeal joints of fingers 2 and 3.  They were mild to moderate in nature.  She had stiffness in the morning.  It did not affect her ability to move her hands.  She did not take medications.  There were no flare ups or incapacitating episodes but she did have stiffness and soreness of these 4 joints.  

Her hypertension was assessed as being well controlled.

The Veteran also had low back pain which she attributed to being thrown from an ambulance.  She had intermittent back pain which was present 75% of the time.  It radiated down her back to her leg to her left foot.  It did not increase with coughing or sneezing.  It was easier for her to walk than to stand and she was able to walk about 4 blocks.  She did not have flare ups or incapacitating episodes.  She did not use a brace, cane, or crutch.  She used a lumbar support in the car and extra pillows.  Her pain could be up to an 8 or 9 on a scale of 10 and the only treatment she used is Tylenol.

The Veteran also contended that she had multiple other disorders as a result of her service, but she is not service connected for any disorders other than those mentioned above.  The additional disorders that the Veteran alleged limited her ability to work included right ankle pain, a left knee problem, a right shoulder problem, cardiac arrhythmia, and asthmatic type symptoms.  

After conducting a complete examination, the examiner assessed that in considering only the hysterectomy, left ovary removal, left ear injury, arthritis of the hand and right ankle, and hypertension, as well as her low back problem, she does have limitations but the combination of these conditions are not sufficient to need total and complete disability. 

The Veteran was reevaluated with respect to her employability in January 2007.  It was noted at that time that the Veteran was an LVN in service but had not worked since that time.  After service she took care of her ill parents who had now passed away.

With respect to the Veteran's hysterectomy, the Veteran was noted to be asymptomatic with the exception of some occasional hot flashes.

With respect to the Veteran's left ear injury, the Veteran reported intermittent pain in the ear that is approximately 3-4 out of 10 in severity but her hearing is good.

The Veteran reported that she has mild arthritis in the bilateral hands.  The metacarpal phalangeal joints of fingers 2 and 3 bother her.  She has stiffness in the hands but her ability to move her hands is not affected.  There are no flare-ups or incapacitating episodes.  The stiffness and soreness of the 4 joints causes her to use ice and heat treatments as needed.

She also has right ankle strain that comes and goes approximately every 2 weeks that she treats with stretching, ice, and heat and occasionally the pain will go up to 8 out of 10.  There are no flare ups or incapacitating episodes and it does not interfere with her ability to walk.

The Veteran had hypertension for many years for which she takes medication.  She is well controlled with her hypertension on these medications.

The Veteran reported that her low back pain recently got worse and had flared to an 8 out of 10 which was continuous and she took Tylenol for it.  If she walks more than one block or stands more than 5 minutes the low back bothers her.  She has a cane that she uses as needed but did not have with her at the time of the examination.  She still continues to drive to her sister's house, walk down the street to her other sister's house, and walk to her neighbor's house.  She has a lumbar support in her car and extra pillows.  

The Veteran also complained of left knee degenerative joint disease s/p total knee replacement and a right shoulder rotator cuff injury, which are not service connected although the Veteran attributes these injuries to incidents that occurred during her service. 

The examiner, after examining the Veteran, assessed that considering only her service-connected disabilities, the Veteran had limitations but the combination of these conditions are not sufficient to need total, complete, permanent disability based on the objective findings.

At her hearing in October 2007 the Veteran testified that she did a lot of lifting while working in the service.  She reported that working in the medical field would be difficult because of pain in her arms, legs, and back.  She testified that her pain made it difficult to do chores around the house.  The Veteran also testified that she had hot flashes that caused her to become hot and weak.  She also sometimes got cold sweats.  She felt that her menopausal symptoms made it difficult for her to work as an LVN.  She felt like sedentary employment, such as a secretarial position, would aggravate her back pain.

At her hearing in July 2010, the Veteran testified that sometimes she gets night sweats and weakness which she attributed to her hysterectomy.  It is noted that the Veteran is menopausal and, to the extent that that these symptoms are related to hormonal changes, would be expected regardless of whether she had a hysterectomy with left oopherectomy, especially insofar as the right ovary was left in place to produce hormones.  The Veteran testified that she had a lot of leg and shoulder injuries as well as a left foot problem.  However, the Veteran is not service connected for any of these conditions.  She also testified that she had stiffness in the fingers, elbows, and legs from rheumatoid arthritis.  She testified that it was hard for her to write for a long time, to sit for a long time, or to lift things.  Sometimes she also experienced dizziness from high blood pressure.  The Veteran did not believe that anyone would hire her due to her physical condition.

While this evidence, together with treatment records showing the same impairments, demonstrates that the Veteran has some impairment due to her service connected disabilities, it is not so great as to render her unable to engage in substantially gainful employment.  She has some restriction on lifting, standing or sitting for long periods, and writing for extended periods of time.  However, the Veteran, who has some vocational skills, would not be prevented from working in occupations that did not require heavy lifting, long periods of standing or sitting without interruption, or excessive writing.  The Veteran has numerous non-service connected medical problems that contribute to her unemployability, including left knee pain that necessitated a total knee replacement and interferes with her ability to ambulate, right shoulder pain that necessitated rotator cuff repair that continues to cause pain, and breathing problems.  

The Board considered the benefit of the doubt doctrine.  However, the weight of the evidence is against the Veteran's claim.  See, e.g., 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b). 

ORDER

A rating in excess of 30 percent for a hysterectomy with left ovary removal is denied.

TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


